--------------------------------------------------------------------------------

Exhibit 10.1



SECOND AMENDMENT TO CREDIT AGREEMENT
 
THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of March 16, 2020 among CRACKER BARREL OLD COUNTRY STORE, INC., a Tennessee
corporation (the “Borrower”), the Guarantors party hereto, the Lenders party
hereto and BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent. 
All capitalized terms used herein and not otherwise defined herein shall have
the meanings given to such terms in the Credit Agreement (as defined below and
amended hereby).
 
RECITALS
 
WHEREAS, the Borrower, the Guarantors party thereto, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and
Collateral Agent, have entered into that certain Credit Agreement dated as of
September 5, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”); and
 
WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.            Amendments.  Subject to the terms and conditions set forth herein,
the Credit Agreement is hereby amended as follows:
 
(a)        The reference to “MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED”
on the cover page of the Credit Agreement is hereby replaced with “BOFA
SECURITIES, INC.”.
 
(b)          Section 1.01 of the Credit Agreement is amended to add the
following new defined terms in the appropriate alphabetical order:
 
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
 
“BofA Securities” means BofA Securities, Inc. (as successor to Merrill Lynch,
Pierce, Fenner & Smith Incorporated), in its capacity as a joint lead arranger
and joint bookrunner.
 
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.
 
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
 

--------------------------------------------------------------------------------

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
 
“SOFR-Based Rate” means SOFR or Term SOFR.
 
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.
 
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
 
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
 
(b)         The definition of “Arrangers” in Section 1.01 of the Credit
Agreement is amended and restated in its entirety to read as follows:
 
“Arrangers” means BofA Securities, Wells Fargo Securities, LLC, Coöperatieve
Rabobank U.A., New York Branch and SunTrust Robinson Humphrey, Inc., in their
capacities as joint lead arrangers and joint bookrunners, and in each case, any
successors.
 
(c)         The definition of “Bail-In Action” in Section 1.01 of the Credit
Agreement is amended and restated in its entirety to read as follows:
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
 
(d)         The definition of “Bail-In Legislation” in Section 1.01 of the
Credit Agreement is amended and restated in its entirety to read as follows:
 
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
 
2

--------------------------------------------------------------------------------

(e)          The definition of “Eurodollar Rate” in Section 1.01 of the Credit
Agreement is amended and restated in its entirety to read as follows:
 
“Eurodollar Rate” means:
 
(a)         for any Interest Period with respect to a Eurodollar Rate Advance,
the rate per annum equal to the London Interbank Offered Rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for Dollars for a period equal in length to such
Interest Period) (“LIBOR”), as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) (in such case, the
“LIBOR Rate”) at or about 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period; and
 
(b)          for any interest calculation with respect to a Base Rate Advance on
any date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m.,
London time two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;
 
provided that if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.
 
(f)          The definition of “Federal Funds Rate” in Section 1.01 of the
Credit Agreement is amended and restated in its entirety to read as follows:
 
“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.
 
(g)        The definition of “LIBOR Successor Rate Conforming Changes” in
Section 1.01 of the Credit Agreement is amended and restated in its entirety to
read as follows:
 
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).
 
3

--------------------------------------------------------------------------------

(h)         The definition of “Write-Down and Conversion Powers” in Section 1.01
of the Credit Agreement is amended and restated in its entirety to read as
follows:
 
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
 
(i)          Section 2.19 of the Credit Agreement is amended and restated in its
entirety to read as follows:
 
SECTION 2.19    Successor LIBOR.  Notwithstanding anything to the contrary in
this Agreement or any other Loan Documents (including Section 9.02 hereof), if
the Administrative Agent determines (which determination shall be conclusive
absent manifest error), or the Borrower or Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to the
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:
 
(i)          adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
 
(ii)           the administrator of the LIBOR Screen Rate or a Governmental
Authority having or purporting to have jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which LIBOR
or the LIBOR Screen Rate shall no longer be made available, or used for
determining the interest rate of loans, provided that, at the time of such
statement, there is no successor administrator that is satisfactory to the
Administrative Agent, that will continue to provide LIBOR after such specific
date (such specific date, the “Scheduled Unavailability Date”), or
 
(iii)           syndicated loans currently being executed, or that include
language similar to that contained in this Section, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR,
 
4

--------------------------------------------------------------------------------

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section with (x) one or more
SOFR-Based Rates or (y) another alternate benchmark rate, giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks and, in
each case, including any mathematical or other adjustments to such benchmark
giving due consideration to any evolving or then existing convention for similar
Dollar denominated syndicated credit facilities for such benchmarks, which
adjustment or method for calculating such adjustment shall be published on an
information service as selected by the Administrative Agent from time to time in
its reasonable discretion and may be periodically updated  (the “Adjustment;”
and any such proposed rate, a “LIBOR Successor Rate”), and any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.
 
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Advances shall be suspended, (to the extent of the affected
Eurodollar Rate Advances or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Advances (to the
extent of the affected Eurodollar Rate Advances or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing that is a Base Rate Advance (subject to the foregoing clause (y)) in
the amount specified therein.
 
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
 
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Conforming Changes to the Lenders reasonably
promptly after such amendment becomes effective.
 
(j)          Section 5.02(f)(viii) of the Credit Agreement is amended and
restated in its entirety to read as follows:
 
5

--------------------------------------------------------------------------------

(viii)       Investments by the Borrower and its Subsidiaries not otherwise
permitted under this Section 5.02(f) in an aggregate amount not to exceed
$84,000,000; provided that immediately before and immediately after giving
effect to any such Investment, no Default shall have occurred and be continuing;
 
(k)         Section 9.24 of the Credit Agreement is amended and restated in its
entirety to read as follows:
 
SECTION 9.24     Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.  Solely to the extent any Lender or Issuing Bank that is an
Affected Financial Institution is a party to this Agreement and notwithstanding
anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any Lender or Issuing Bank that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
 
(a)          the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender or Issuing Bank that is an Affected Financial
Institution; and
 
(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:
 
(i)             a reduction in full or in part or cancellation of any such
liability;
 
(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
 
(iii)           the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of the applicable
Resolution Authority.
 
2.            Conditions Precedent.  This Amendment shall be effective upon
satisfaction of the following conditions precedent:
 
(a)       receipt by the Administrative Agent of counterparts of this Amendment
duly executed by (i) an authorized officer acceptable to the Administrative
Agent of each Loan Party, (ii) the Required Lenders, and (iii) the
Administrative Agent; and
 
(b)        the Borrower shall have paid all reasonable costs and expenses of the
Administrative Agent (including reasonable and documented fees and expenses of
its legal counsel) in connection with this Amendment to the extent invoiced
prior to or on the date hereof (paid directly to such counsel if requested by
the Administrative Agent), without prejudice to a final settling of accounts
between the Administrative Agent and the Borrower.
 
6

--------------------------------------------------------------------------------

3.            Miscellaneous.
 
(a)         The Credit Agreement (as amended hereby) and the obligations of the
Loan Parties thereunder and under the other Loan Documents are hereby ratified
and confirmed and shall remain in full force and effect according to their
terms.  This Amendment shall not be deemed or construed to be a satisfaction,
reinstatement, novation or release of any Loan Document or a waiver by the
Administrative Agent or any Lender of any rights and remedies under the Loan
Documents, at law or in equity.
 
(b)        Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) affirms all of its obligations under the Loan
Documents, and (iii) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents.
 
(c)          The Borrower and the Guarantors hereby represent and warrant to the
Administrative Agent and the Lenders as follows:
 
(i)        Each Loan Party has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
this Amendment.  This Amendment and the execution and performance hereof by the
Loan Parties do not conflict with any Loan Party’s organizational documents or
any law, agreement or obligation by which any Loan Party is bound.
 
(ii)          This Amendment has been duly executed and delivered by each Loan
Party and constitutes a legal, valid and binding obligation of each Loan Party,
enforceable against each such Loan Party in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity.
 
(iii)        No approval, consent, exemption, authorization or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Amendment.
 
(d)        The Loan Parties represent and warrant to the Administrative Agent
and the Lenders that (i) after giving effect to this Amendment, the
representations and warranties contained in each Loan Document are true and
correct in all material respects (or, in the case of any representation or
warranty that is qualified by materiality or Material Adverse Effect, such
representation or warranty is true and correct in all respects) on and as of the
date hereof as though made on and as of the date hereof, other than any such
representations or warranties that, by their express terms, refer to a specific
earlier date, in which case as of such specific date, and (ii) no event has
occurred and is continuing which constitutes a Default or an Event of Default.
 
(e)         This Amendment shall constitute a Loan Document for all purposes.
This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  Delivery of an
executed counterpart of a signature page of this Amendment by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Amendment.  This Amendment constitutes
the entire contract among the parties relating to the subject matter hereof and
supersedes any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.
 
7

--------------------------------------------------------------------------------

This Amendment will inure to the benefit of and bind the respective successors
and permitted assigns of the parties hereto.
 
(f)          THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.  THE TERMS OF SECTIONS 9.05 AND 9.06 OF THE
CREDIT AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS.
 
[SIGNATURE PAGES FOLLOW]


8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
BORROWER:
CRACKER BARREL OLD COUNTRY STORE, INC.,
 
a Tennessee corporation
     
By:
/s/ Jill Golder
   
Name:
Jill Golder
   
Title:
Senior Vice President and Chief Financial Officer
       
GUARANTORS:
CBOCS SUPPLY, INC.,
 
a Tennessee corporation
 
 
By
/s/ Richard M. Wolfson
   
Name:
Richard M. Wolfson
   
Title:
Secretary
         
CBOCS WEST, INC.,
 
a Nevada corporation
     
By
/s/ Richard M. Wolfson
   
Name:
Richard M. Wolfson
   
Title:
Secretary
         
CB MUSIC LLC,
 
a Tennessee limited liability company
     
By
/s/ Richard M. Wolfson
   
Name:
Richard M. Wolfson
   
Title:
Secretary
         
CB EATERTAINMENT, INC.,
 
a Delaware corporation
     
By
/s/ Richard M. Wolfson
   
Name:
Richard M. Wolfson
   
Title:
Vice President, General Counsel and Secretary



[Signature Pages Continue]
 
CRACKER BARREL OLD COUNTRY STORE, INC.
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 
CBOCS PENNSYLVANIA, LLC,
 
a Pennsylvania limited liability company
       
By
/s/ Richard M. Wolfson
   
Name:
Richard M. Wolfson
   
Title:
Secretary
         
CBOCS DISTRIBUTION, INC.,
 
a Tennessee corporation
       
By
/s/ Jeffrey M. Wilson
   
Name:
Jeffrey M. Wilson
   
Title:
Secretary
         
ROCKING CHAIR, INC.,
 
a Nevada corporation
       
By
/s/ Mindy Walser
   
Name:
Mindy Walser
   
Title:
President
         
CBOCS TEXAS, LLC,
 
a Tennessee limited liability company
       
By
/s/ Jeffrey M. Wilson
   
Name:
Jeffrey M. Wilson
   
Title:
Secretary
         
CBOCS PROPERTIES, INC.,
 
a Michigan corporation
       
By
/s/ S. Victoria Harvey
   
Name:
S. Victoria Harvey
   
Title:
President



CRACKER BARREL OLD COUNTRY STORE, INC.
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT
     
AND COLLATERAL AGENT:
BANK OF AMERICA, N.A.,


as Administrative Agent and Collateral Agent
       
By:
/s/ Robert J. Beckley
   


Name: Robert J. Beckley
   


Title:   Senior Vice President
 



CRACKER BARREL OLD COUNTRY STORE, INC.
SECOND AMENDMENT TO CREDIT AGREEMENT


--------------------------------------------------------------------------------

LENDERS:
BANK OF AMERICA, N.A.,
 

as an Issuing Bank, Swing Line Bank and a Lender
         
By:
/s/ Robert J. Beckley
   


Name: Robert J. Beckley
   


Title:    Senior Vice President
 



CRACKER BARREL OLD COUNTRY STORE, INC.
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Issuing Bank and a Lender
         
By:
/s/ Maureen Malphus
   


Name: Maureen Malphus
   


Title:   Vice President
 



CRACKER BARREL OLD COUNTRY STORE, INC.
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 
COÖPERATIEVE RABOBANK U.A., NEW YORK
BRANCH, as a Lender
          By:

 /s/ Sarah Fleet
   
Name:
Sarah Fleet
   
Title:
Executive Director
          By:

 /s/ Jennifer Smith
   
Name:
Jennifer Smith
   
Title:
Executive Director




--------------------------------------------------------------------------------

 
REGIONS BANK, as a Lender
              By:
/s/ Ryan Fischer
     
Name:
Ryan Fischer
     
Title:
Managing Director
 




--------------------------------------------------------------------------------

 
TRUIST BANK (formerly known as Branch Banking and Trust Company and as successor
by merger to SunTrust Bank), as a Lender
            By:

/s/ Steven Thompson
     
Name:
Steven Thompson
     
Title:
Vice President
 




--------------------------------------------------------------------------------

 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
     
By:
/s/ Sean P. Walters
   
Name:  Sean P. Walters
   
Title:  Vice President




--------------------------------------------------------------------------------

 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
     
By:
/s/ Mary Ann Amshoff
   
Name: Mary Ann Amshoff
   
Title: Vice President




--------------------------------------------------------------------------------

 
FIRST HORIZON BANK, as a Lender
     
By:
/s/ Brian Reeves
   
Name: Brian Reeves
   
Title: Senior Vice President




--------------------------------------------------------------------------------

 
SYNOVUS BANK, as a Lender
     
By:
/s/ Chandra Cockrell
   
Name:  Chandra Cockrell
   
Title: Corporate Banker




--------------------------------------------------------------------------------

 
PINNACLE BANK, as a Lender
     
By:
/s/ William H. Diehl
   
Name: William H. Diehl
   
Title: Senior Vice President



 

--------------------------------------------------------------------------------